Citation Nr: 0530276	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hip disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to August 
1985.  

In March 2004, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  Thereafter, the case was 
remanded for further development.  

The issue of service connection for low back disorder is 
addressed in the REMAND portion of this decision and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

In a letter received by the RO in June 2004, the veteran 
raised contentions to the effect that service connection is 
warranted for diabetes mellitus; disability manifested by 
high cholesterol; high blood pressure; a sleep disorder; and 
disability manifested by excessive weight.  

None of those claims has been certified to the Board on 
appeal nor have any been developed for appellate purposes.  

Therefore, the Board has no jurisdiction over any of those 
claims, and they will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2005).  

There are referred to the RO for all indicated action.  




FINDING OF FACT

The veteran is not shown to have current disability of either 
hip that can be attributed to any event or incident of his 
period of active service.  



CONCLUSION OF LAW

The claimed bilateral hip disability is not the result of 
disease or injury incurred in or aggravated by service, nor 
is it proximately due to or chronically worsened by any 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 5103A.

In particular, the RO must ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.

By virtue of information contained in letters, dated in 
February 2001 and in June and November 2004, the RO and the 
VA Appeals Management Center (AMC) in Washington, D.C., 
informed the veteran and his representative of the 
information and evidence needed to substantiate and complete 
a claim for VA benefits.  Indeed, those notices provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  

In February 2001, the RO also telephoned the veteran and 
notified him of its duty to assist him in the development of 
his claim.  Moreover, the veteran was furnished the following 
additional documents which notified him of that duty:  the 
Statement of the Case (SOC) issued in April 2002; the 
Supplemental Statement of the Case (SSOC), issued in June 
2005; and a copy of the Board's March 2004 remand.  Indeed, 
the SOC and SSOC specifically set forth the relevant text of 
38 C.F.R. § 3.159.  In any event such documentation further 
notified the veteran and his representative of the evidence 
needed to establish the benefit sought, as will as his and 
VA's respective responsibilities regarding the acquisition of 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  Moreover, the Board is 
unaware of, and the veteran has not identified, any 
additional evidence, which is necessary to make an informed 
decision on claim of entitlement to service connection for 
bilateral hip disability.  

Finally, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on the veteran's behalf.  As 
noted above, in March 2004, the veteran had a hearing before 
the undersigned Veterans Law Judge.

Evidence received in support of the veteran's appeal consists 
of the following:  the veteran's service medical records; 
records and reports, dated from September 1986 through 
September 2001, reflecting the veteran's medical treatment by 
or through the Boeing Company; reports from C. G. M., M.D., 
dated in March and July 2000; reports of examinations 
performed by the VA in November 2000, May 2001, and December 
2004; statements from the veteran's wife, received in July 
2003 and August 2004; statements from the veteran's mother, 
sister, and former girlfriend, received in August 2004; and 
the transcript of the veteran's March 2004 hearing before the 
undersigned Veterans Law Judge.

Given the foregoing efforts to assist the veteran, further 
development of the case would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
Factual Background with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  

Indeed, the Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim of entitlement to service connection 
for bilateral hip disability.  Therefore, there is no 
prejudice to the veteran due to a failure to assist him in 
the development of that claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (discussing prejudicial error).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

In this regard, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has stated that when a 
service-connected disorder causes an increase in disability 
to a non-service-connected condition, such an increase is to 
be treated as if service connected.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In this case service connection has been established for 
right ankle disability, left knee disability, and right knee 
disability, each evaluated as 10 percent disabling.  

During the veteran's service entrance examination in December 
1977, there were no recorded complaints or clinical findings 
of disability of either hip.  However, in October 1978, he 
was treated for a two-day history of hip strain.  

Despite that treatment, there was no evidence of any chronic, 
identifiable hip pathology.  Indeed, during the remaining 7 
years of active duty, there were no further complaints or 
clinical findings of hip disability of any kind.  

Hip pain was not reported again until August 1996, when the 
veteran underwent chiropractic treatment for his back.  

In March 2000, C. M., M.D., also noted the veteran's 
complaints of hip pain and suggested that such were related 
to service.  However, chronic hip pathology was not 
identified on either occasion.  

In an effort to identify the source of the veteran's reported 
hip pain, he underwent VA examinations in November 2000, May 
2001, and November 2004.  In November 2000, the examiner 
concluded that the veteran had bursitis in each hip.  
However, there was no reported evidence of a nexus to 
service, nor was there any evidence that such disability was 
chronic in nature.  

Moreover, there has been no competent evidence of chronic hip 
disability since 2000.  Indeed, subsequent medical records 
and reports have been negative for a hip disability of any 
kind; and during VA examinations in May 2001 and November 
2004, the veteran's hips were found to be normal.  

The only other reports of current hip problems related to 
service come from the veteran (see, e.g., the transcript of 
the veteran's July 2003) and from statements, received in 
August 2004.  
There is no evidence that any of the personnel making such 
statements are medical professionals.  As lay personnel, they 
are only qualified to report on matters which are capable of 
lay observation.  They are not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, their opinions, without more, cannot be considered 
competent evidence of service connection.  

Absent competent evidence of current identifiable disability 
in either hip, the veteran cannot meet the criteria for 
service connection.  Accordingly, service connection is not 
warranted.  



ORDER

Service connection for a bilateral hip disorder is denied.  



REMAND

The veteran also seeks service connection for a low back 
disorder, either on a direct or secondary basis.  

A review of the evidence discloses that since September 1986, 
the veteran has been treated for various low back disorders, 
primarily diagnosed as strain, stenosis, spondylosis, and 
disc disease.  He has had back surgery on multiple occasions, 
the last time in September 2000, when he underwent left L5-L6 
laminotomy, medial facetectomy, and foraminotomy.  

During the December 2004 VA examination, the veteran was 
found to have lumbarization at S1 and minimal spondylosis at 
S1-S2.  Both findings were confirmed by X-ray study.  
However, the examiner was ambiguous as to whether there was 
any relationship between the service-connected right ankle 
and bilateral knee disability and the demonstrated low back 
pain.  

Moreover, it was unclear whether the examiner had adequately 
reviewed the claims folder, noting only that she had reviewed 
"as much as possible".  In this regard, she did refer to 
evidence from a Dr. L. and the fact that the veteran is 
receiving state disability benefits; however, such evidence 
has not been associated with the claims folder.  

In light of the foregoing, additional development is 
necessary with respect to the issue of service connection for 
low back disability.  Accordingly, that issue is remanded to 
the RO for the following actions:  

1.  The RO show take appropriate steps to 
contact the veteran and request that he 
furnish the name and address of Dr. L. 
and the dates he was treated or examined 
in regard to low back disability.  Such 
records should include, but are not 
limited to, clinical records, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, doctor's 
notes, nurse's notes, and prescription 
records.  Also request that the veteran 
provide any such records he may have in 
his possession.  

If such records are in the possession of 
a Federal department or agency, the 
efforts to obtain those records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

If the requested records are held by a 
private health care provider and are 
unavailable, notify the veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).  

2.  Through official channels the RO 
should take appropriate steps to request 
evidence associated with the veteran's 
reported award of state disability 
benefits.  Such evidence should include, 
but is not limited to, a copy of the 
original award letter, a list of the 
disabilities upon which the benefits are 
based, and copies of all medical evidence 
used to support the original award, as 
well as those used to support the 
continuation of that award.  Failure to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(e).  

3.  When the actions in paragraphs 1 and 
2 have been completed, the RO should 
undertake to schedule the veteran for an 
orthopedic examination to determine the 
nature and likely etiology of any low 
back disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

a.  List as precisely as possible 
the diagnosis(s) of the veteran's 
current low back disability(s) and 
the findings to support the 
diagnosis(s), as well as the time of 
onset.

b.  For each current low back 
disability, render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that such disability is the result 
of any event in service.

c.  For each current low back 
disability, render an opinion as to 
whether it is more likely than not, 
at least as likely as not, or less 
likely than not that such disability 
was caused or chronically worsened 
by his service-connected right ankle 
disability, his service-connected 
left knee disability, and/or his 
service-connected right knee 
disability. 

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any of 
the above questions, he or she 
should so state.

4.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issue of service 
connection for low back disorder.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


